Citation Nr: 9900791	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-33 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to May 
1994.  This appeal arises before the Board of Veterans 
Appeals (Board) from a rating decision in which service 
connection for a left shoulder disability was denied.

The Board remanded this case to the RO for further 
development in October 1997, specifically requesting that the 
RO obtain the veterans service medical records and any 
additional post-service treatment records identified by the 
veteran, and augment the July 1994 VA examination report.  
The Board finds that the RO has complied fully with the 
requirements of the October 1997 Remand.  The RO requested 
and obtained service medical records from January to May 
1994, and post-service treatment records from those health 
care providers and facilities which the veteran identified.  
In addition, an April 1998 VA examination report is of record 
and affords answers to the specific questions which the Board 
identified in its October 1997 Remand.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he currently suffers 
from a left shoulder disability that was incurred as a result 
of his active service.  Specifically, he alleges that he 
injured his left shoulder when he hit it against the wall 
while playing racquetball in or about March 1994, and that he 
re-injured it when he fell over his dog in May 1994.  
Accordingly, he contends that service connection is warranted 
therefor.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
a well-grounded claim for entitlement to service connection 
for a left shoulder disability.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
of a current left shoulder disability.

2.  The veterans left clavicle fracture pre-existed his 
entrance into service.

3.  The veteran has not presented competent medical evidence 
of a nexus between any current left shoulder disability and 
any disease or injury incurred in active service.

4.  The veteran has not presented competent medical evidence 
of a nexus between any current left shoulder disability and 
his pre-existing left clavicle fracture.


CONCLUSION OF LAW

The claim for service connection for a left shoulder 
disability is not well-grounded. 38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veterans claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veterans service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veterans currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a well grounded claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The United States Court of Veterans Appeals (Court) has 
determined that the three-prong analysis of well-groundedness 
presented in Caluza, supra, applies also to claims of 
entitlement to presumptive service connection based on 
aggravation, in addition to applying to direct service 
connection claims.  Chelte v. Brown, 10 Vet. App. 268 (1997) 
(finding a claim of entitlement to service connection, based 
upon aggravation pursuant to 38 C.F.R. § 3.306, not to be 
well-grounded).

As noted above, the veteran avers that he suffers from a left 
shoulder disability that is related to an inservice injury.  
To this end, he has provided VA outpatient records revealing 
diagnoses as early as January 1995 and as late as March 1996 
of impingement syndrome, in March 1995 as probable rotator 
cuff tear/impingement syndrome, and in July 1996 as 
impingement sprain.  In addition, while the VA examination 
report dated in July 1994not yet two months after the 
veterans discharge from active dutyreveals no diagnosis of 
a left shoulder disability, the examiner did note limitation 
of left shoulder joint elevation movement and subjective 
complaints of pain and discomfort.

Nonetheless, the Board finds that the veteran does not 
currently have a left shoulder disability.  As mentioned 
above, in the Introduction, the Board remanded this case to 
the RO for further development in October 1997.  In addition 
to requesting that the RO obtain additional service medical 
and post-service treatment records, the Board requested the 
RO augment the July 1994 VA examination report.

An April 1998 VA examination report is of record.  This 
report is the most recent medical evidence of record.  The 
report shows that the veteran presented with complaints of 
pain and pain upon movement but no complaints of crepitation, 
instability, muscular weakness, or fatigability.  The 
examiner also recorded a history, as given by the veteran, of 
a left shoulder injury in March 1994 while playing 
racquetball and again in May 1994, when the veteran tripped 
over his dog and landed on his left shoulder.  The report 
shows objective findings of no muscle atrophy, localized 
tenderness about the left shoulder but without palpable 
masses, and full range of motion.  The examiner noted that 
the veteran exhibited pain only upon internal rotation, which 
measured 80 degrees.  Stress tests for subluxation were 
recorded as normal, and impingement test was repeatedly 
performed with full resistance and was found, also, to be 
normal.  Reflexes, sensation, and circulation were found to 
be intact.  The examiner diagnosed pain in the left shoulder 
with no objective findings.  Results of X-rays taken in 
conjunction with the examination reveal intact shoulder 
joints, bilaterally, with no soft tissue calcification.  The 
examiner recorded an impression of negative shoulders.  In 
addition, the examiner opined that the veterans symptoms 
are out of proportion to his objective physical findings.

Furthermore, while the examiner noted objective findings in 
the left clavicle of palpable callus formation of the middle 
third, which was not tender, the examiner specifically noted 
that this callus did not result in any type of deformity.  
With regard to any causal link between the pre-service left 
clavicle fracture and any present left shoulder disability, 
the examiner stated:

I do not feel at this late date we can 
attribute his present symptoms to his 
pre-service injury, i.e., the old, healed 
fracture of the middle third of his left 
clavicle.  I do not feel that his alleged 
injury to the shoulder which occurred in 
March, 1994 when he fell against a wall 
playing racquetball aggravated the pre-
existing fracture to the left clavicle.

Assuming, without finding, that a diagnosis of pain without 
any accompanying objective findingsincluding those by X-ray 
resultsconstitutes a diagnosis for which disability 
benefits may be granted, the Board notes, nonetheless, that 
the veterans service medical records document no complaints 
of or treatment for an injury to his left shoulder, and 
reveal no abnormalities or disabilities of the left shoulder.  
The veterans reports of medical history and examination at 
entrance into active service, dated in September 1967, show 
no complaints, diagnoses, defects, or abnormalities of the 
left shoulder.  Similarly, the veterans reports of medical 
history and examination at retirement from active service, 
dated in October 1993, show no complaints, diagnoses, 
defects, or abnormalities of the left shoulder.  Rather, the 
report of medical examination at discharge shows that the 
veteran exhibited good strength and range of motion in the 
upper extremities.

In a VA Form 21-4138, received in June 1994 with his claim, 
the veteran indicated that he had injured his left shoulder 
in May 1994.  A review of the record shows that service 
medical records dated in March and May 1994 from the Family 
Practice Clinic at Charleston Air Force Base in South 
Carolina are present in the claims file now before the Board.  
However, these entries do not document complaints of or 
treatment for a left shoulder injury.  Rather, these records 
show that in March 1994, the veteran presented with cough and 
congestion, times four days, and knots in his left hand.  The 
examiner recorded an assessment of questionable viral upper 
respiratory infection and Dupuytrens contracture, left hand.  
In May 1994, the treatment entry documents complaints of 
right hip pain following a fall over the veterans dog in his 
backyard.  The examiner assessed a soft tissue injury and 
recorded observations of pain and pain upon hip movement with 
X-ray results within normal limits.  In neither of these 
entries does the examiner note complaints of or treatment for 
any left shoulder condition or injury.

The Board notes that this case was remanded in October 1997 
for further development, including a search for further 
service medical records.  Of record is a letter from the RO 
to the veteran, requesting specific dates of treatment and 
the names of health care providers/facilities from which he 
received treatment for his left shoulder disability.  The 
veteran responded by returning filled out and signed VA Forms 
21-4142.  Five of these forms are of record, identifying 
health care providers from whom and facilities at which the 
veteran averred he received treatment for his left shoulder 
from January 1994 through July 1996.  In each case, the 
authorization and consent forms were returned from the 
respective health care facilities with the requested 
treatment records.  Also of record is a VA Form 70-3101-4, 
indicating that the RO also requested records of the National 
Personnel Records Center (NPRC).  NPRC responded, in February 
1998, that the medical record should be at VASMRC in St. 
Louis, Missouri.  The record does not show that the RO then 
requested medical records from VASMRC directly.  However, 
the Board does not find that this is necessary, as the RO 
obtained all requested records -- including, in particular, 
the records of treatment in May 1994 at the Charleston Air 
Force Base, which were requested of the NPRC -- directly from 
the identified health care providers or facilities.

Even if the service medical records did reveal evidence of an 
in-service injury, the Board notes that the veteran has not 
proffered any competent medical evidence demonstrating that 
his current left shoulder disability is linked to any 
inservice injury or disease.  The evidentiary record is 
bereft of any medical expert opinion or medical evidence 
linking any current left shoulder disability to an in-service 
left shoulder injury.  No medical records other than the 
veterans service medical records and those VA treatment 
records, dated from October 1994 through July 1996, are 
associated with the claims file.  The Board notes that it is 
not until October 1994, almost five months after the 
veterans discharge from active service, that he presented 
with a left shoulder problem.  It is in this entry that he is 
shown to first mention the racquetball injury to his left 
shoulder.  Furthermore, subsequent, December 1994, entries 
identify a June 1994 injury as well, which is after the 
veterans May 1994 discharge from active service.  

The Board notes that the present case may be distinguished 
from Hampton v. Gober, 10 Vet. App. 481 (1997), in that the 
veterans service medical records are completely devoid of 
any complaints of and treatment for a left shoulder 
disability during his entire period of active service, from 
March 1968 to May 1994, albeit the fact that the veteran did 
file his claim immediately upon his discharge from active 
service in May 1994.  The RO received his claim for service 
connection for, inter alia, a left shoulder disability in 
June 1994.  Moreover, as mentioned above, the veterans 
reports of medical history and examination at retirement, 
dated in October 1993, are also silent as to left shoulder 
complaints, diagnoses, defects, and abnormalities.  Unlike 
the situation in Hampton, the presence of a disability and 
the causal link between such disability and inservice injury 
or disease, are not here provided by the service medical 
records.  

While the veteran has not specifically argued that his left 
shoulder disability is the result of aggravation of his pre-
existing left clavicle fracture, the RO, in its August 1994 
rating decision, considered this theory before denying 
service-connection for the left shoulder disability.  
Accordingly, the Board requested that the examiner determine 
what relationship, if any, existed between the averred left 
shoulder disability and the pre-existing left clavicle 
fracture.  Thus, the Board will briefly consider this 
argument.

The regulations direct that a veteran is entitled to a 
presumption of soundness at the time of entry into service 
unless any such defects, infirmities, or disorders are noted 
at entrance into active service or where clear and 
unmistakable evidence demonstrates that such an injury or 
disease existed prior to entry into active service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).  
In the present case, while the veterans reports of medical 
history and examination at entrance into active service, 
dated in September 1967, show no musculoskeletal or upper 
extremity complaints, diagnoses, defects, or abnormalities, 
service medical records do evidence, in reports of medical 
history at examination dated in March 1988 and November 1989, 
that the veteran stated he had fractured his left collarbone 
while a child.  Buttressing these assertions is a history 
recorded in hospital records dated in April 1975, as given by 
the veteran, of a pre-service left clavicle fracture.  
Finally, the April 1998 VA examination report also notes a 
history, as given by the veteran, of a 1963, pre-service, 
left clavicle fracture.  In this instance, X-rays taken in 
conjunction with the examination were found to evidence an 
old, healed fracture of the left mid clavicle, which the 
examiner opined was consistent with the history of old 
trauma.  This evidence is sufficient to rebut the presumption 
of soundness with regard to his left clavicle.  Id.  The 
Board therefore finds that the veterans left clavicle 
fracture pre-existed his entry into service.

Service-connection may also be granted for a pre-existing 
condition that was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  Aggravation of a 
pre-existing injury or disease is considered to have occurred 
where there is an increase in disability during service, 
absent a specific finding that the increase in disability is 
due to the natural progression of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1998).  Service 
medical records show no inservice complaints of or treatment 
for either a left clavicle or left shoulder condition.  In 
addition, the veterans reports of medical history and 
examination at separation from service, dated in October 
1993, evidence no complaints, diagnoses, defects, or 
abnormalities with regard to either the left shoulder or 
upper extremities.  Rather, the veterans report of medical 
examination at discharge indicates that he exhibited good 
strength and range of motion in his upper extremities.  
Finally, the most recent medical evidence of record, the 
April 1998 VA examination report, reveals both a specific 
opinion by the medical examiner that the pre-existing left 
clavicle fracture was not aggravated by the inservice alleged 
racquetball injury, and also a specific determination that 
that no causal relationship exists between the old, healed 
left clavicle fracture and any left shoulder disability.

The Board thus finds that there cannot be an increase in the 
veterans pre-existing left clavicle fracture.  Therefore, 
the Board finds that the veterans pre-existing left clavicle 
fracture was not aggravated by service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998).  As no competent 
medical evidence of a nexus between any current left shoulder 
disability and the veterans active service has been 
identified, the claim is not plausible, and, therefore, 
cannot be well grounded.  See Chelte, 10 Vet. App. at 268.

The veteran has presented his own testimony regarding the 
cause of his left shoulder disability.  However, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the nature and extent of his left shoulder disability, or its 
etiologic relationship to service or to the pre-existing left 
clavicle fracture.  Consequently, his statements are credible 
with regard to his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing a nexus between current complaints and 
service, or between current complaints and the pre-existing 
injury.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between any current left 
shoulder disability and any inservice injury or disease, or 
between any current left shoulder disability and his pre-
existing left clavicle fracture, his claim for service 
connection for a left shoulder disability is not well-
grounded.  38 U.S.C.A. § 5107(a); Caluza, 7 Vet. App. at 506; 
see also Chelte, 10 Vet. App. at 268.

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation is its statement of the case and its 
supplement statements of the case, which informed the veteran 
of the reasons his claim had been denied.  Also, by this 
decision, the Board informs the veteran of the type of 
evidence needed to make his claim well-grounded.  The Board 
also notes that, unlike Robinette, the veteran in this case 
has not put VA on notice of the existence of specific 
evidence which, if submitted, might make his claim well-
grounded.

Although the RO did not specifically state that it denied the 
veterans claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Boards decision, on the basis of nonprejudicial 
error).


ORDER

The claim for service connection for a left shoulder 
disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
